IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-50624
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOHN HENRY REYES,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. SA-00-CR-262-OG
                        --------------------
                          February 20, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     John Henry Reyes appeals his conviction and sentence for

possession of a firearm by a convicted felon in violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2).   Relying on the Supreme

Court’s decisions in Jones v. United States, 529 U.S. 848 (2000);

United States v. Morrison, 529 U.S. 598 (2000); and United States

v. Lopez, 514 U.S. 549 (1995), Reyes argues that 18 U.S.C.

§ 922(g)(1) is an unconstitutional exercise of Congress’s



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50624
                                -2-

Commerce Clause power because the regulated activity does not

substantially affect interstate commerce.

     Reyes raises his argument solely to preserve it for possible

Supreme Court review.   As he acknowledges, his argument is

foreclosed by existing Fifth Circuit precedent.   See United

States v. Cavazos, 288 F.3d 706, 712 (5th Cir.), cert. denied,

123 S. Ct. 253 (2002); United States v. Daugherty, 264 F.3d 513,

518 (5th Cir. 2001), cert. denied, 534 U.S. 1150 (2002); United

States v. Gresham, 118 F.3d 258, 264-65 (5th Cir. 1997); United

States v. Kuban, 94 F.3d 971, 973 (5th Cir. 1996); United States

v. Rawls, 85 F.3d 240, 242-43 (5th Cir. 1996).    Accordingly, the

judgment of the district court is AFFIRMED.

     The Government has moved for a summary affirmance in lieu of

filing an appellee's brief.   In its motion, the Government asks

that an appellee's brief not be required.   The motion is GRANTED.

     AFFIRMED; MOTION GRANTED.